OPINION — AG — ** BONDS — APPROVAL ** IT WOULD PROBABLY BY REASON OF SAID DOUBT THAT THE LEGISLATURE IN SECT. 10 OF THE BILL `NOT ONLY AUTHORIZED BUT REQUIRED THE AUTHORITY' AS TO THE FIRST ISSUE OF BOND HEREUNDER, TO FILE AN APPLICATION WITH THE SUPREME COURT OF OKLAHOMA FOR THE APPROVAL OF SAID ISSUE, IT BEING THE EVIDENT INTENTION OF THE LEGISLATURE THAT IF SAID BONDS ISSUE WAS NOT APPROVED BY THE COURT, THE ENTIRE ACT SHOULD BE TREATED AS BEING INVALID. HOWEVER, EVEN IF SAID BOND ISSUE IS HELD VALID, AS AFORESAID, IT DOES NOT MEAN THAT FUTURE LEGISLATURES OF THIS STATE ARE  OR MAY BE REQUIRED TO MAKE APPROPRIATIONS DURING SUBSEQUENT FISCAL YEARS, TO THE OFFICERS AND DEPARTMENTS DIRECTED BY THE AUTHORITY TO USE THE CAPITOL OFFICE TOWER, TO PAY RENTALS FIXED BY THE AUTHORITY FOR SUCH USE, WHICH FACT MAY AFFECT THE SALABILITY OF THE BONDS. (IMPROVEMENTS, SECURITY FOR CERTAIN FUNDS) CITE: ARTICLE X, SECTION 25 (FRED HANSEN)